Name: Commission Regulation (EC) No 1811/2001 of 14 September 2001 opening an invitation to tender for the reduction in the duty on sorghum imported into Spain from third countries
 Type: Regulation
 Subject Matter: plant product;  trade;  Europe;  trade policy;  EU finance;  cooperation policy
 Date Published: nan

 Avis juridique important|32001R1811Commission Regulation (EC) No 1811/2001 of 14 September 2001 opening an invitation to tender for the reduction in the duty on sorghum imported into Spain from third countries Official Journal L 246 , 15/09/2001 P. 0003 - 0004Commission Regulation (EC) No 1811/2001of 14 September 2001opening an invitation to tender for the reduction in the duty on sorghum imported into Spain from third countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Commission Regulation (EC) No 1666/2000(2), and in particular Article 12(1) thereof,Whereas:(1) Pursuant to the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations, the Community has undertaken to import a certain quantity of sorghum into Spain.(2) Commission Regulation (EC) No 1839/95 of 26 July 1995 laying down detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal(3), as last amended by Regulation (EC) No 2235/2000(4), lays down the rules governing the administration of those special arrangements. This Regulation lays down the special additional detailed rules necessary for implementing the invitation to tender, in particular those relating to the lodging and release of the security to be lodged by operators to ensure compliance with their obligations and, in particular the obligation to process or use the imported product on the Spanish market.(3) Council Regulation (EC) No 1706/98 of 20 July 1998 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 715/90(5), provides in particular for a reduction of 60 % in the duty applicable to grain sorghum up to a quota of 100000 tonnes per calendar year and of 50 % in excess of that quota. If that benefit is combined with the reduction provided for under this Regulation, this is likely to disturb the Spanish market for cereals. Such combined benefits should be ruled out for the sake of the satisfactory functioning of the invitation to tender.(4) In the light of current market needs in Spain an invitation to tender for the reduction in the duty on imports of sorghum should be opened in the framework of these special arrangements for imports.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 11. An invitation to tender is hereby opened for the reduction in the import duty referred to in Article 10(2) of Regulation (EEC) No 1766/92 on sorghum to be imported into Spain.2. Under this invitation to tender, the reduction in the import duty on grain sorghum provided for in Article 12 of Regulation (EC) No 1706/98 shall not apply.3. The invitation to tender shall be open until 29 November 2001. During that period, weekly invitations shall be issued with quantities and closing dates as shown in the notice of invitation to tender.4. Regulation (EC) No 1839/95 shall apply save as otherwise provided for in this Regulation.Article 2Import licences issued under these invitations to tender shall be valid 50 days from the date they are issued, within the meaning of Article 10(4) of Regulation (EC) No 1839/95.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 September 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 177, 28.7.1995, p. 4.(4) OJ L 256, 10.10.2000, p. 13.(5) OJ L 215, 1.8.1998, p. 12.